IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ZITO MEDIA, L.P.,                           : No. 161 EAL 2020
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
DELOITTE & TOUCHE, LLP,                     :
                                            :
                    Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.